Per Curiam: With this case were consolidated, for convenience in presentation for decision, cases Nos. 3284 and 3293, having the same title. They were applications of the collector of Cook county to the county court of that county for judgment against lands belonging to the appellant for delinquent special assessments. Judgments were entered in each case against the property of the appellant. The objections to the judgments are the same as in the consolidated case of Gage and McChesney v. People ex rel. (ante, p. 547,) which was consolidated withucertain other appeals presented by this appellant to reverse the judgments entered against the lands of the appellant in those cases under the same application of the collector of Cook county. These three cases were submitted on the briefs filed in the said case of Gage and McChesney v. People ex rel. supra, and the points for decision are the same as in that case. Our investigation of the points involved in that case disclosed that there was error in the record, and judgment was entered reversing the judgment of the county court and remanding the cause for further proceedings in accordance with the views of the court expressed in the opinion there rendered. (Gage and McChesney v. People ex rel. supra.) The same order will therefore be entered in each of these cases. Beversed and remanded.